DETAILED ACTION
	This is the first office action in response to U.S. application 16/895,299. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the features of claims 3-5, 8-10 and 13-15, showing the divided fitted B-spline curve where the coordinates are used to determine the velocity of the obstacle and predicting a collision between the vehicle and the obstacle based on calculated ratios along the X and Y axis, must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 6-7, 9, 11-12, and 14 objected to because of the following informalities: “the vehicle is to be collided” and “the vehicle is not to be collided” should read as “the vehicle will collide” and “the vehicle will not collide” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (US 20170178352) in view of Vallespi (US 20190310651).
Regarding claim 1, Harmsen teaches a method for controlling a vehicle (Fig. 20), the method comprising: 
determining ([0299] discusses step 2005 of the exemplary method where a pixel corresponding to a dynamic object is identified across a plurality of images where it is interpreted that the pixel is the point and where [0010] discusses a point cloud being populated by the pixels); 
performing curve fitting based on the determined at least two ([0304] discusses fitting a curve to pixels associated with the dynamic object across the sequence of images); 
determining a moving velocity of the obstacle based on the fitted curve ([0304] discusses determining a profile of movement of the dynamic object based on the fitted curve of the pixels); 
predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at a current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and a distance between the obstacle and the vehicle ([0307] “At block 2035, a predicted trajectory of the dynamic object can be determined based on the type of the dynamic object, the absolute distance and the previous path travelled by the dynamic object. For example, a current velocity (e.g., speed and heading) of the movable entity can be used to predict a future location of the movable entity” with [0297] “the trajectory manager 830 is configured to estimate a collision based on the predicted trajectory of the dynamic object and the trajectory of the movable entity”); and 
sending control information to the vehicle, in response to predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, the control information being used to control the vehicle to avoid a collision with the obstacle ([0316] “if the collision avoidance manager determines that the length of time is less than a threshold amount of time, the collision avoidance manager 835 can generate an instruction to perform a collision avoidance maneuver (2108)…the collision avoidance manager 835 can generate an instruction to cause the vehicle to maneuver such that the vehicle and the obstacle are no longer going to collide. The maneuver can include a change in direction or orientation, a change in speed, or both” with [0331] further stating “The vehicle control instruction generator 2220 can generate control instructions to maneuver the vehicle responsive to determining the condition (e.g., determining that a dynamic object is on a collision course with the vehicle).”).
	Harmsen teaches applying curve fitting to pixels across a sequence of images to determine a motion profile of an object where the motion profile is then used to predict a collision between the object and the vehicle, but does not explicitly teach applying curve fitting to the center pixel associated with the object. 
Vallespi teaches determining center points of at least two frames of point clouds collected for an identified obstacle during travelling of the vehicle ([0086] discusses determining a center point for detected objects of information where [0082]-[0087] discuss the center points being determined from multiple time frames]); 
performing curve fitting based on the determined at least two center points to obtain a fitted curve ([0086]-[0089] discuss implementing curve fitting relative to each deterred object over multiple time frames at a center point); 
determining a moving velocity of the obstacle based on the fitted curve ([0086]-[0089] discuss determining motion parameters, including velocity, of the detected object based on the implemented curve-fitting); 
	Harmsen teaches applying curve fitting to pixels across a sequence of images to determine a motion profile of an object where the motion profile is then used to predict a collision between the object and the vehicle. Vallespi teaches applying curve fitting to a center point of an object to determine motion parameters of an object. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Harmsen and modify it with using the center point of the object of Vallespi to improve the processing speed of the curve fitting as utilizing fewer data points will require less computing power.

Regarding claim 2, Harmsen teaches controlling the vehicle to continue travelling at the current travelling velocity, in response to predicting that the vehicle is not to be collided with the obstacle when the vehicle continues travelling at the current travelling velocity ([0313] “At block 2106, if the collision avoidance manager 835 determines that there is no collision imminent, no avoidance maneuver is instructed”).

Regarding claim 6, Harmsen teaches an apparatus for controlling a vehicle (guidance device 100), the apparatus comprising: 
at least one processor (processor 102); and 
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations ([0104] “The processor 102 is loaded with software 120, which when executed on or by the processor 102, can cause the processor to perform the computer algorithms”), the operations comprising: 
determining  ([0299] discusses step 2005 of the exemplary method where a pixel corresponding to a dynamic object is identified across a plurality of images where it is interpreted that the pixel is the point and where [0010] discusses a point cloud being populated by the pixels);
performing curve fitting based on the determined at least two  ([0304] discusses fitting a curve to pixels associated with the dynamic object across the sequence of images);
determining a moving velocity of the obstacle based on the fitted curve ([0304] discusses determining a profile of movement of the dynamic object based on the fitted curve of the pixels);
predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at a current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and a distance between the obstacle and the vehicle [0307] “At block 2035, a predicted trajectory of the dynamic object can be determined based on the type of the dynamic object, the absolute distance and the previous path travelled by the dynamic object. For example, a current velocity (e.g., speed and heading) of the movable entity can be used to predict a future location of the movable entity” with [0297] “the trajectory manager 830 is configured to estimate a collision based on the predicted trajectory of the dynamic object and the trajectory of the movable entity”); and 
sending control information to the vehicle, in response to predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, the control information being used to control the vehicle to avoid a collision with the obstacle ([0316] “if the collision avoidance manager determines that the length of time is less than a threshold amount of time, the collision avoidance manager 835 can generate an instruction to perform a collision avoidance maneuver (2108)…the collision avoidance manager 835 can generate an instruction to cause the vehicle to maneuver such that the vehicle and the obstacle are no longer going to collide. The maneuver can include a change in direction or orientation, a change in speed, or both” with [0331] further stating “The vehicle control instruction generator 2220 can generate control instructions to maneuver the vehicle responsive to determining the condition (e.g., determining that a dynamic object is on a collision course with the vehicle).”).
Harmsen teaches applying curve fitting to pixels across a sequence of images to determine a motion profile of an object where the motion profile is then used to predict a collision between the object and the vehicle, but does not explicitly teach applying curve fitting to the center pixel associated with the object. 
Vallespi teaches determining center points of at least two frames of point clouds collected for an identified obstacle during travelling of the vehicle ([0086] discusses determining a center point for detected objects of information where [0082]-[0087] discuss the center points being determined from multiple time frames]); 
performing curve fitting based on the determined at least two center points to obtain a fitted curve ([0086]-[0089] discuss implementing curve fitting relative to each deterred object over multiple time frames at a center point); 
determining a moving velocity of the obstacle based on the fitted curve ([0086]-[0089] discuss determining motion parameters, including velocity, of the detected object based on the implemented curve-fitting); 
Harmsen teaches applying curve fitting to pixels across a sequence of images to determine a motion profile of an object where the motion profile is then used to predict a collision between the object and the vehicle. Vallespi teaches applying curve fitting to a center point of an object to determine motion parameters of an object. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Harmsen and modify it with using the center point of the object of Vallespi to improve the processing speed of the curve fitting as utilizing fewer data points will require less computing power.

Regarding claim 7, Harmsen teaches controlling the vehicle to continue travelling at the current travelling velocity, in response to predicting that the vehicle is not to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity ([0313] “At block 2106, if the collision avoidance manager 835 determines that there is no collision imminent, no avoidance maneuver is instructed”).

Regarding claim 11, Harmsen teaches a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor, causes the processor to perform operations ([0104] “The processor 102 is loaded with software 120, which when executed on or by the processor 102, can cause the processor to perform the computer algorithms for updating the situational awareness model”), the operations including: 
determining center points of at least two frames of point clouds collected for an identified obstacle during travelling of a vehicle [0299] discusses step 2005 of the exemplary method where a pixel corresponding to a dynamic object is identified across a plurality of images where it is interpreted that the pixel is the point and where [0010] discusses a point cloud being populated by the pixels);
performing curve fitting based on the determined at least two center points to obtain a fitted curve ([0304] discusses fitting a curve to pixels associated with the dynamic object across the sequence of images);
determining a moving velocity of the obstacle based on the fitted curve ([0304] discusses determining a profile of movement of the dynamic object based on the fitted curve of the pixels);
predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at a current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and a distance between the obstacle and the vehicle ([0307] “At block 2035, a predicted trajectory of the dynamic object can be determined based on the type of the dynamic object, the absolute distance and the previous path travelled by the dynamic object. For example, a current velocity (e.g., speed and heading) of the movable entity can be used to predict a future location of the movable entity” with [0297] “the trajectory manager 830 is configured to estimate a collision based on the predicted trajectory of the dynamic object and the trajectory of the movable entity”); and 
sending control information to the vehicle, in response to predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, the control information being used to control the vehicle to avoid a collision with the obstacle ([0316] “if the collision avoidance manager determines that the length of time is less than a threshold amount of time, the collision avoidance manager 835 can generate an instruction to perform a collision avoidance maneuver (2108)…the collision avoidance manager 835 can generate an instruction to cause the vehicle to maneuver such that the vehicle and the obstacle are no longer going to collide. The maneuver can include a change in direction or orientation, a change in speed, or both” with [0331] further stating “The vehicle control instruction generator 2220 can generate control instructions to maneuver the vehicle responsive to determining the condition (e.g., determining that a dynamic object is on a collision course with the vehicle).”).
Harmsen teaches applying curve fitting to pixels across a sequence of images to determine a motion profile of an object where the motion profile is then used to predict a collision between the object and the vehicle, but does not explicitly teach applying curve fitting to the center pixel associated with the object.
	Vallespi teaches determining center points of at least two frames of point clouds collected for an identified obstacle during travelling of the vehicle ([0086] discusses determining a center point for detected objects of information where [0082]-[0087] discuss the center points being determined from multiple time frames]); 
	performing curve fitting based on the determined at least two center points to obtain a fitted curve ([0086]-[0089] discuss implementing curve fitting relative to each deterred object over multiple time frames at a center point); 
	determining a moving velocity of the obstacle based on the fitted curve ([0086]-[0089] discuss determining motion parameters, including velocity, of the detected object based on the implemented curve-fitting); 
	Harmsen teaches applying curve fitting to pixels across a sequence of images to determine a motion profile of an object where the motion profile is then used to predict a collision between the object and the vehicle. Vallespi teaches applying curve fitting to a center point of an object to determine motion parameters of an object. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Harmsen and modify it with using the center point of the object of Vallespi to improve the processing speed of the curve fitting as utilizing fewer data points will require less computing power.

Regarding claim 12, Harmsen teaches controlling the vehicle to continue travelling at the current travelling velocity, in response to predicting that the vehicle is not to be collided with the obstacle when the vehicle continues travelling at the current travelling velocity ([0313] “At block 2106, if the collision avoidance manager 835 determines that there is no collision imminent, no avoidance maneuver is instructed”).

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen in view of Vallespi and further in view of Shaffer (US 5612883) and Dorum (US 20140249716).
Regarding claim 3, modified Harmsen teaches that a variety of curve-fitting procedures can be employed to determine the motion information [0028] of an object, but does not explicitly teach wherein the determining the moving velocity of the obstacle based on the fitted curve, comprises: 
dividing the fitted curve based on an arc length of the fitted curve, to divide the fitted curve into at least one curve segment; and 
determining the velocity of the obstacle based on coordinates of an end point of the fitted curve and coordinates of a dividing point preceding the end point.
Shaffer teaches utilizing B-splines for path generation  (Col. 35 line 45-Col. 36 line 15 and Fig. 29 discuss processing points to determine points along a path specifically citing utilizing B-splines) where it would be obvious to utilize points along the path determined by the B-spline as shown in Fig. 29 to determine the velocity along the path.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Harmsen and further modify it with the curve fitting technique of using a B-spline curve as Shaffer teaches that it requires fewer coefficients in the calculation, reducing the amount of data storage (Col. 36 lines 6-9). 
Shaffer does not explicitly teach dividing the fitted curve based on an arc length of the fitted curve, to divide the fitted curve into at least one curve segment; and 
determining the velocity of the obstacle based on coordinates of an end point of the fitted curve and coordinates of a dividing point preceding the end point. However, Dorum shows a known method used in autonomous vehicles is using B-spline curve fitting where the curve is a function of the arc length creating a unique value for each curve segment of the spline [0092]. Thus it would be obvious to utilize the method of determining curve segments based on the function of the arc length of Dorum to determine the relevant points along the B-spline of Shaffer to determine the velocity of the motion path.  

Regarding claim 8, modified Harmsen teaches that a variety of curve-fitting procedures can be employed to determine the motion information [0028] of an object, but does not explicitly teach wherein the determining the moving velocity of the obstacle based on the fitted curve, comprises: 
dividing the fitted curve based on an arc length of the fitted curve, to divide the fitted curve into at least one curve segment; and 
determining the velocity of the obstacle based on coordinates of an end point of the fitted curve and coordinates of a dividing point preceding the end point.
	Shaffer teaches utilizing B-splines for path generation  (Col. 35 line 45-Col. 36 line 15 and Fig. 29 discuss processing points to determine points along a path specifically citing utilizing B-splines) where it would be obvious to utilize points along the path determined by the B-spline as shown in Fig. 29 to determine the velocity along the path.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Harmsen and further modify it with the curve fitting technique of using a B-spline curve as Shaffer teaches that it requires fewer coefficients in the calculation, reducing the amount of data storage (Col. 36 lines 6-9). 
	Shaffer does not explicitly teach dividing the fitted curve based on an arc length of the fitted curve, to divide the fitted curve into at least one curve segment; and 
	determining the velocity of the obstacle based on coordinates of an end point of the fitted curve and coordinates of a dividing point preceding the end point. However, Dorum shows a known method used in autonomous vehicles is using B-spline curve fitting where the curve is a function of the arc length creating a unique value for each curve segment of the spline [0092]. Thus it would be obvious to utilize the method of determining curve segments based on the function of the arc length of Dorum to determine the relevant points along the B-spline of Shaffer to determine the velocity of the motion path.  

Regarding claim 13, modified Harmsen teaches that a variety of curve-fitting procedures can be employed to determine the motion information [0028] of an object, but does not explicitly teach wherein the determining the moving velocity of the obstacle based on the fitted curve, comprises: 
dividing the fitted curve based on an arc length of the fitted curve, to divide the fitted curve into at least one curve segment; and 
determining the velocity of the obstacle based on coordinates of an end point of the fitted curve and coordinates of a dividing point preceding the end point.
	Shaffer teaches utilizing B-splines for path generation  (Col. 35 line 45-Col. 36 line 15 and Fig. 29 discuss processing points to determine points along a path specifically citing utilizing B-splines) where it would be obvious to utilize points along the path determined by the B-spline as shown in Fig. 29 to determine the velocity along the path.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Harmsen and further modify it with the curve fitting technique of using a B-spline curve as Shaffer teaches that it requires fewer coefficients in the calculation, reducing the amount of data storage (Col. 36 lines 6-9). 
	Shaffer does not explicitly teach dividing the fitted curve based on an arc length of the fitted curve, to divide the fitted curve into at least one curve segment; and 
	determining the velocity of the obstacle based on coordinates of an end point of the fitted curve and coordinates of a dividing point preceding the end point. However, Dorum shows a known method used in autonomous vehicles is using B-spline curve fitting where the curve is a function of the arc length creating a unique value for each curve segment of the spline [0092]. Thus it would be obvious to utilize the method of determining curve segments based on the function of the arc length of Dorum to determine the relevant points along the B-spline of Shaffer to determine the velocity of the motion path.  

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen in view of Vallespi and further in view of Ishida (US 5572428).
Regarding claim 4, modified Harmsen teaches determining whether a vehicle will collide with an obstacle based on comparing trajectories but does not explicitly teach wherein the predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and the distance between the obstacle and the vehicle, comprises: 
determining a first relative speed on an X axis between the obstacle and the vehicle, based on velocity component on the X axis of the moving velocity of the obstacle and velocity component on the X axis of the traveling velocity of the vehicle; 
determining a second relative speed on a Y axis between the obstacle and the vehicle, based on velocity component on the Y axis of the moving velocity of the obstacle and velocity component on the Y axis of the traveling velocity of the vehicle; 
using a distance on the X axis between the obstacle and the vehicle as an X axis distance, to calculate a ratio of the X axis distance to the first relative speed to obtain a first time; 
using a distance on the Y axis between the obstacle and the vehicle as a Y axis distance, to calculate a ratio of the Y axis distance to the second relative speed to obtain a second time; and 
predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current travelling velocity, in response to determining that a difference between the first time and the second time is less than a preset time interval.
Ishida teaches wherein the predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and the distance between the obstacle and the vehicle (Col. 3 lines 18-27 “the calculating means detects relative velocity between the source vehicle and the object and a relative distance therebetween, in dependence on the possibility of collision calculated”), comprises: 
determining a first relative speed on an X axis between the obstacle and the vehicle, based on velocity component on the X axis of the moving velocity of the obstacle and velocity component on the X axis of the traveling velocity of the vehicle; 
determining a second relative speed on a Y axis between the obstacle and the vehicle, based on velocity component on the Y axis of the moving velocity of the obstacle and velocity component on the Y axis of the traveling velocity of the vehicle; 
using a distance on the X axis between the obstacle and the vehicle as an X axis distance, to calculate a ratio of the X axis distance to the first relative speed to obtain a first time; 
using a distance on the Y axis between the obstacle and the vehicle as a Y axis distance, to calculate a ratio of the Y axis distance to the second relative speed to obtain a second time; and 
predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current travelling velocity, in response to determining that a difference between the first time and the second time is less than a preset time interval (Col. 5 line 26 - Col. 7 line 67 discuss and Figs. 2-10 depict a method of determining a collision between a vehicle and an object where paths of travel of a vehicle and an object are estimated along an X and Y axis based on a traveling velocity of the vehicle and the object over a time interval until Tn seconds. The estimated travel paths are then compared at each time point by superimposing the paths along the same X and Y axis to obtain the relative velocity and distance between the vehicle and the object. When the distance between the vehicle and the object imposed on the X and Y axis are within a predetermined distance then it is determined that the vehicle and the object will collide at the time point T(n)).
	Modified Harmsen teaches determining if a vehicle will collide with an object based on comparing estimated trajectories. Ishida teaches utilizing an X and Y axis to compare estimated trajectories to determine a collision. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Harmsen and further modify it with the collision prediction of Ishida as Ishida teaches that this allows for taking into account the area of a vehicle giving a more accurate prediction of whether the vehicle will collide with an object (Col. 1 lines 49-65).
Regarding claim 9, modified Harmsen teaches determining whether a vehicle will collide with an obstacle based on comparing trajectories but does not explicitly teach wherein the predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and the distance between the obstacle and the vehicle, comprises: 
determining a first relative speed on an X axis between the obstacle and the vehicle, based on velocity component on the X axis of the moving velocity of the obstacle and velocity component on the X axis of the traveling velocity of the vehicle; 
determining a second relative speed on a Y axis between the obstacle and the vehicle, based on velocity component on the Y axis of the moving velocity of the obstacle and velocity component on the Y axis of the traveling velocity of the vehicle; 
using a distance on the X axis between the obstacle and the vehicle as an X axis distance, to calculate a ratio of the X axis distance to the first relative speed to obtain a first time; 
using a distance on the Y axis between the obstacle and the vehicle as a Y axis distance, to calculate a ratio of the Y axis distance to the second relative speed to obtain a second time; and 
predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, in response to determining that a difference between the first time and the second time is less than a preset time interval.
Ishida teaches wherein the predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and the distance between the obstacle and the vehicle (Col. 3 lines 18-27 “the calculating means detects relative velocity between the source vehicle and the object and a relative distance therebetween, in dependence on the possibility of collision calculated”), comprises: 
determining a first relative speed on an X axis between the obstacle and the vehicle, based on velocity component on the X axis of the moving velocity of the obstacle and velocity component on the X axis of the traveling velocity of the vehicle; 
determining a second relative speed on a Y axis between the obstacle and the vehicle, based on velocity component on the Y axis of the moving velocity of the obstacle and velocity component on the Y axis of the traveling velocity of the vehicle; 
using a distance on the X axis between the obstacle and the vehicle as an X axis distance, to calculate a ratio of the X axis distance to the first relative speed to obtain a first time; 
using a distance on the Y axis between the obstacle and the vehicle as a Y axis distance, to calculate a ratio of the Y axis distance to the second relative speed to obtain a second time; and 
predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, in response to determining that a difference between the first time and the second time is less than a preset time interval (Col. 5 line 26 - Col. 7 line 67 discuss and Figs. 2-10 depict a method of determining a collision between a vehicle and an object where paths of travel of a vehicle and an object are estimated along an X and Y axis based on a traveling velocity of the vehicle and the object over a time interval until Tn seconds. The estimated travel paths are then compared at each time point by superimposing the paths along the same X and Y axis to obtain the relative velocity and distance between the vehicle and the object. When the distance between the vehicle and the object imposed on the X and Y axis are within a predetermined distance then it is determined that the vehicle and the object will collide at the time point T(n)).
Modified Harmsen teaches determining if a vehicle will collide with an object based on comparing estimated trajectories. Ishida teaches utilizing an X and Y axis to compare estimated trajectories to determine a collision. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Harmsen and further modify it with the collision prediction of Ishida as Ishida teaches that this allows for taking into account the area of a vehicle giving a more accurate prediction of whether the vehicle will collide with an object (Col. 1 lines 49-65).

Regarding claim 14, modified Harmsen teaches determining whether a vehicle will collide with an obstacle based on comparing trajectories but does not explicitly teach wherein the predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and the distance between the obstacle and the vehicle, comprises: 
determining a first relative speed on an X axis between the obstacle and the vehicle, based on velocity component on the X axis of the moving velocity of the obstacle and velocity component on the X axis of the traveling velocity of the vehicle; 
determining a second relative speed on a Y axis between the obstacle and the vehicle, based on velocity component on the Y axis of the moving velocity of the obstacle and velocity component on the Y axis of the traveling velocity of the vehicle; 
using a distance on the X axis between the obstacle and the vehicle as an X axis distance, to calculate a ratio of the X axis distance to the first relative speed to obtain a first time; 
using a distance on the Y axis between the obstacle and the vehicle as a Y axis distance, to calculate a ratio of the Y axis distance to the second relative speed to obtain a second time; and 
predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current travelling velocity, in response to determining that a difference between the first time and the second time is less than a preset time interval.
Ishida teaches wherein the predicting whether the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current traveling velocity, based on the moving velocity of the obstacle, the current traveling velocity of the vehicle, and the distance between the obstacle and the vehicle, comprises: 
determining a first relative speed on an X axis between the obstacle and the vehicle, based on velocity component on the X axis of the moving velocity of the obstacle and velocity component on the X axis of the traveling velocity of the vehicle; 
determining a second relative speed on a Y axis between the obstacle and the vehicle, based on velocity component on the Y axis of the moving velocity of the obstacle and velocity component on the Y axis of the traveling velocity of the vehicle; 
using a distance on the X axis between the obstacle and the vehicle as an X axis distance, to calculate a ratio of the X axis distance to the first relative speed to obtain a first time; 
using a distance on the Y axis between the obstacle and the vehicle as a Y axis distance, to calculate a ratio of the Y axis distance to the second relative speed to obtain a second time; and 
predicting that the vehicle is to be collided with the obstacle when the vehicle continues travelling at the current travelling velocity, in response to determining that a difference between the first time and the second time is less than a preset time interval (Col. 5 line 26 - Col. 7 line 67 discuss and Figs. 2-10 depict a method of determining a collision between a vehicle and an object where paths of travel of a vehicle and an object are estimated along an X and Y axis based on a traveling velocity of the vehicle and the object over a time interval until Tn seconds. The estimated travel paths are then compared at each time point by superimposing the paths along the same X and Y axis to obtain the relative velocity and distance between the vehicle and the object. When the distance between the vehicle and the object imposed on the X and Y axis are within a predetermined distance then it is determined that the vehicle and the object will collide at the time point T(n)).[JD(2] 
Modified Harmsen teaches determining if a vehicle will collide with an object based on comparing estimated trajectories. Ishida teaches utilizing an X and Y axis to compare estimated trajectories to determine a collision. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Harmsen and further modify it with the collision prediction of Ishida as Ishida teaches that this allows for taking into account the area of a vehicle giving a more accurate prediction of whether the vehicle will collide with an object (Col. 1 lines 49-65).

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen in view of Vallespi and further in view of Shaffer.
Regarding claim 5, modified Harmsen teaches performing curve fitting based on the determined at least two center points to obtain a fitted curve as described above but does not explicitly teach performing B-spline curve fitting on the determined at least two center points to obtain a B-spline curve.
Shaffer teaches performing B-spline curve fitting on the determined at least two center points to obtain a B-spline curve (Col. 35 line 45-Col. 36 line 15 and Fig. 29 discuss processing points to determine points along a path specifically citing utilizing B-splines).
	Modified Harmsen teaches performing curve fitting on points to obtain a fitted curve using various curve fitting techniques. Shaffer teaches performing curve fitting using a B-spline curve. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Harmsen and further modify it with the curve fitting technique of using a B-spline curve as Shaffer teaches that it requires fewer coefficients in the calculation, reducing the amount of data storage (Col. 36 lines 6-9).
	
Regarding claim 10, modified Harmsen teaches wherein the performing curve fitting based on the determined at least two center points to obtain a fitted curve as described above, but does not explicitly teach performing B-spline curve fitting on the determined at least two center points to obtain a B-spline curve.
Shaffer teaches performing B-spline curve fitting on the determined at least two center points to obtain a B-spline curve (Col. 35 line 45-Col. 36 line 15 and Fig. 29 discuss processing points to determine points along a path specifically citing utilizing B-splines).
Modified Harmsen teaches performing curve fitting on points to obtain a fitted curve using various curve fitting techniques. Shaffer teaches performing curve fitting using a B-spline curve. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Harmsen and further modify it with the curve fitting technique of using a B-spline curve as Shaffer teaches that it requires fewer coefficients in the calculation, reducing the amount of data storage (Col. 36 lines 6-9).

Regarding claim 15, modified Harmsen teaches wherein the performing curve fitting based on the determined at least two center points to obtain a fitted curve as described above but does not explicitly teach performing B-spline curve fitting on the determined at least two center points to obtain a B-spline curve (Col. 35 line 45-Col. 36 line 15 and Fig. 29 discuss processing points to determine points along a path specifically citing utilizing B-splines).
Modified Harmsen teaches performing curve fitting on points to obtain a fitted curve using various curve fitting techniques. Shaffer teaches performing curve fitting using a B-spline curve. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Harmsen and further modify it with the curve fitting technique of using a B-spline curve as Shaffer teaches that it requires fewer coefficients in the calculation, reducing the amount of data storage (Col. 36 lines 6-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Srinivasan (US 20200294373) teaches determining motion of identified objects using curve fitting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664